HARDY, Judge.
This is one of four companion suits arising from the same accident and consolidated for purposes of trial and appeal. Plaintiffs in this action, operators of the Hanner Funeral Home of Vivian and owners of the ambulance involved in the accident, seek to recover damages to the said vehicle. From judgment in favor of defendants rejecting plaintiffs’ demands, they have appealed.
For the reasons assigned in the opinion of this Court in the case of Peninger v. New Amsterdam Casualty Company et al., 187 So.2d 128, which has been this day decided ;
It is ordered, adjudged and decreed that the judgment appealed from be and it is affirmed at appellants’ cost.